DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 8 and 24 depend from cancelled claims 7 and 23, respectively, and are of improper dependent form. For the purpose of this Office Action, claim 8 will be treated as if it depends from claim 1 and claim 24 will be treated 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 4, 6, 16-20, 22, 32-40 and 43-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu et al. (US 2005/0217722).

Regarding claim 1, Komatsu discloses a system for exciton transfer in Figure 1 comprising:
a substrate (negative electrode 16) comprising an inorganic semiconductor (negative electrode 16 can be silicon as discussed in [124]); 
a transition metal nitride interlayer (buffer layer) disposed on the substrate (16) ([70] and [119]); and 
a layer (photoelectric conversion layer 15) disposed on the transition metal nitride interlayer (buffer layer) ([114]);


Komatsu further discloses that the layer comprises a material that undergoes singlet exciton fission when exposed to electromagnetic radiation ([60]). Additionally, Komatsu discloses that the layer is made of the same material as the layer that is used in the instant specification and claimed (see anthracene or anthracene derivatives in [114] of Komatsu and instant claims 6, 22 and 40). Since the layer of Komatsu is the same material as the layer claimed and disclosed in the instant specification, it will necessarily display the claimed properties of “a material that undergoes singlet exciton fission when exposed to electromagnetic radiation”.
As discussed in MPEP 2112.01, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.

Regarding claim 16, Komatsu discloses a system for exciton transfer in Figure 1 comprising:
a substrate (negative electrode 16) comprising an inorganic semiconductor (negative electrode 16 can be silicon as discussed in [124]); 
an interlayer (buffer layer) comprising a transition metal nitride, a transition metal oxide and/or a transition metal oxynitride disposed on the substrate (16) ([65], [70], [74] and [119]); and 
a layer (photoelectric conversion layer 15) disposed on the interlayer (buffer layer) ([114]);
wherein the interlayer (buffer layer) is disposed between the substrate (negative electrode 16) and the layer (photoelectric conversion layer 15) (As discussed in abstract, [97] and [164] the buffer layer can be between the conversion layer and the negative electrode).
Komatsu further discloses that the layer comprises a material that undergoes singlet exciton fission when exposed to electromagnetic radiation ([60]). Additionally, Komatsu discloses that the layer is made of the same material as the layer that is used in the instant specification and claimed (see anthracene or anthracene derivatives in 
As discussed in MPEP 2112.01, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.

Regarding claim 32, Komatsu discloses a system for exciton transfer in Figure 1 comprising:

an interlayer (buffer layer) comprising a transition metal and nitrogen ([70] and [119]); and 
a layer (photoelectric conversion layer 15) disposed on the interlayer (buffer layer) ([114]);
wherein the interlayer (buffer layer) is disposed between the substrate (negative electrode 16) and the layer (photoelectric conversion layer 15) (As discussed in abstract, [97] and [164] the buffer layer can be between the conversion layer and the negative electrode).

Komatsu further discloses that the layer comprises a material that undergoes singlet exciton fission when exposed to electromagnetic radiation ([60]). Additionally, Komatsu discloses that the layer is made of the same material as the layer that is used in the instant specification and claimed (see anthracene or anthracene derivatives in [114] of Komatsu and instant claims 6, 22 and 40). Since the layer of Komatsu is the same material as the layer claimed and disclosed in the instant specification, it will necessarily display the claimed properties of “a material that undergoes singlet exciton fission when exposed to electromagnetic radiation”.
As discussed in MPEP 2112.01, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.

Regarding claims 2, 20 and 37, Komatsu discloses all of the claim limitations as set forth above. Komatsu additionally discloses that the inorganic semiconductor is silicon (negative electrode 16 can be silicon as discussed in [124]).

Regarding claims 4, 17-19, 33-36, 38-39 and 43-47, Komatsu discloses all of the claim limitations as set forth above. Komatsu additionally discloses that the transition metal nitride interlayer comprises a hafnium nitride ([119]), wherein the transition metal comprises hafnium ([119]), wherein the interlayer comprises hafnium oxide ([119] and [65]), wherein the interlayer comprises hafnium oxynitride ([74] and [119]), wherein the transition metal is hafnium ([119]), wherein the interlayer comprises a transition metal nitride ([119]), wherein the interlayer comprises a transition metal oxynitride, wherein 

Regarding claims 6, 22 and 40, Komatsu discloses all of the claim limitations as set forth above. Komatsu additionally discloses that the layer (15) comprises tetracene, a tetracene derivative, anthracene, anthracene derivatives, or a combination thereof (As discussed in [114], the layer 15 can comprise anthracene or anthracene derivatives).

Regarding claims 48-50, Komatsu discloses all of the claim limitations as set forth above. Komatsu additionally discloses that the system is configured to generate photocurrent when exposed to the electromagnetic radiation (abstract).


Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Komatsu et al. (US 2005/0217722), or, in the alternative, under 35 U.S.C. 103 as obvious over Komatsu et al. (US 2005/0217722) in view of Maimon (WO 2016/199118).

 reference is anticipatory to claims 3 and 21.
However, if Komatsu is not found to disclose that the inorganic semiconductor substrate (negative electrode 16) is n-doped silicon, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the inorganic silicon semiconductor (negative electrode 16) of Komatsu to be n-doped silicon, as taught by Maimon. 
	Maimon discloses a photovoltaic cell (abstract) comprising an n-doped silicon negative electrode (page 22, 2nd paragraph).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use n-doped silicon as the material for the negative electrode in the device of Komatsu, as taught by Maimon, in order to provide efficient collection of charge carriers (Maimon, page 22, 2nd paragraph).   


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this section of the Office action can be found above.

Claims 8, 24, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (US 2005/0217722), as applied to claims 1, 16 and 32 above.

	Regarding claims 8, 24, and 42, Komatsu discloses all of the claim limitations as set forth above. Komatsu additionally discloses that the transition metal nitride interlayer has a thickness of 50 Angstroms or less (5nm or less, [71]). Komatsu does not disclose the specifically claimed thickness range for the transition metal nitride interlayer of less than 10 Angstroms; however, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (US 2005/0217722), as applied to claim 4 above, in view of Chen et al. (US 2008/0241421).
Regarding claim 5, Komatsu discloses all of the claim limitations as set forth above. Komatsu additionally discloses that the transition metal nitride interlayer (buffer layer) comprises a hafnium nitride ([119]), but Komatsu does not explicitly disclose that the hafnium nitride has the chemical formula Hf3N4.
Chen discloses a transition metal nitride layer (passivation layer 14) in a photovoltaic cell ([19]) comprising hafnium nitride with the chemical formula Hf3N4 ([24]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use hafnium nitride with the chemical formula Hf3N4 for the .  

Response to Arguments
Applicant's arguments filed 3/05/2021 have been fully considered but they are not persuasive. 
With respect to claims 1, 16 and 32, applicant argues that Komatsu does not disclose the specific claimed arrangement recited in claim 1 where the interlayer is disposed between the semiconductor substrate and the singlet fission layer. Applicant argues that Komatsu discloses an arrangement where the singlet exciton fission layer is disposed between the substrate and interlayer. Therefore, the proposed rejection does not disclose the recited arrangement of the claimed layers, and claim 1 patentably distinguishes Komatsu for at least this reason. 
	Applicant argues that the Office Action references [0164] of Komatsu to assert that the metal nitride interlayer may be between the organic layer and the negative electrode. The Applicant respectfully disagrees with the interpretation of the referenced language. Komatsu teaches that a separate layer may be "introduced" between the organic layer and the negative electrode to improve the short-circuit current. This language makes it clear that the referenced layer is in addition to and distinct from the previously described buffer layer (i.e. the claimed transition metal nitride interlayer. Additionally, the new layer of [0164] is described to be a "metal oxide, metal fluoride or metal nitride" without any reference to the classification of metal that can be used. As 

	Examiner respectfully disagrees. Examiner has not suggested changing the arrangement of layers of Komatsu. As discussed in the abstract and [97] of Komatsu, as well as [24], [58] and claim 1, the buffer layer can be between the photoelectric conversion region and at least one electrode of the pair of electrodes. Thus, Komatsu discloses that the buffer layer can be between the negative electrode and the photoelectric conversion region, the positive electrode and the photoelectric conversion region or there can be a buffer layer between both the positive and negative electrodes and the photoelectric conversion region.  The negative electrode of Komatsu corresponds to the claimed inorganic semiconductor substrate. The negative electrode 16 can be silicon as discussed in [124] of Komatsu which is an inorganic semiconductor material. The buffer layer of Komatsu corresponds to the claimed transition metal nitride layer. The buffer layer of Komatsu can be made of a transition metal nitride as discussed in [70] and [119]. The photoelectric conversion layer of Komatsu corresponds to the claimed “layer”. The photoelectric conversion layer of Komatsu comprises a 
Komatsu discloses the claimed transition metal nitride interlayer (buffer layer) is disposed between the substrate (negative electrode) and the layer (photoelectric conversion layer) ([97], abstract, [24], [58] and claim 1). Thus, Komatsu discloses the claimed arrangement of the layers and anticipated claims 1, 16 and 32. 



	With respect to claims 8, 24 and 42, applicant argues that Komatsu does not disclose or render obvious that the interlayer "has a thickness of less than 10 Angstroms."
	
Examiner respectfully disagrees. Komatsu discloses a thickness range of 50 Angstroms or less ([71]) and thus overlaps the entire claimed thickness range. Komatsu does not disclose the specifically claimed thickness range for the transition metal nitride interlayer of less than 10 Angstroms; however, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Applicant has not provided an evidence of unexpected results to rebut the prima facie case of obviousness established by the examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726